Exhibit 10.44
SUBLEASE AGREEMENT
     This Sublease Agreement (this “Sublease”) is made as of the ___ day of
February, 2009 (the “Effective Date”) by and between CENTEX HOMES a Nevada
general partnership, having an address at 2728 N. Harwood, Dallas TX 75201
(“Sublandlord”) and Opus Healthcare Solutions, Inc., a Texas corporation having
an address at 12301 Research Blvd., Building IV, Suite 200, Austin, TX 78759
(“Subtenant”).
     Pursuant to a lease agreement dated May 23, 2005 and the first amendment
thereto dated April 17, 2006 (the “Master Lease”), copies of which are annexed
to this Sublease as Exhibit A, between Carr Texas OP, LP, a Delaware limited
partnership, as landlord (“Landlord”) and Sublandlord, as tenant, Sublandlord
leased from Landlord a total of approximately thirty-nine thousand two hundred
twenty-six (39,226) rentable square feet in the building known as Riata
Corporate Park 2 (the “Building”) and having an address at 12301-B Riata Trace
Parkway, Austin, Texas (the “Premises”). The term “Master Lease” includes any
amendments or modifications thereto and any other agreements concerning the
Premises. Sublandlord now desires to sublease to Subtenant and Subtenant desires
to sublease from Sublandlord a portion of the Premises described as
approximately twenty-one thousand one hundred forty-eight (21,148) rentable
square feet on the second floor of the Building (the “Subleased Premises”), as
determined in accordance with The Standard Method for Measuring Floor Area in
Office Buildings (ANSI/BOMA 265.1-1996, published by the Building Owners and
Managers Association).
     For good and valuable consideration, the receipt whereof is acknowledged by
the parties, Sublandlord and Subtenant agree as follows:
1. Sublease of Premises — AS-IS Condition. Sublandlord hereby subleases to
Subtenant and Subtenant hereby subleases from Sublandlord the Subleased Premises
in accordance with the terms and conditions of this Sublease. Subtenant has
inspected the Subleased Premises, is satisfied with its condition and hereby
accepts the Subleased Premises in its “AS IS” condition. ADDITIONALLY,
SUBLANDLORD SHALL MAKE NO WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE
LEASEHOLD IMPROVEMENTS IN THE SUBLEASED PREMISES. ALL IMPLIED WARRANTIES WITH
RESPECT THERETO, INCLUDING, BUT NOT LIMITED TO, THOSE OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE, ARE EXPRESSLY NEGATED AND WAIVED.
2. Sublease Term and Access to the Subleased Premises.
     a. Term. The term (the “Term”) of this Sublease shall commence on April 1,
2009 (the “Commencement Date”), unless extended pursuant to Paragraph 23 below,
and shall expire on October 31, 2010 (the “Expiration Date”), unless sooner
terminated or extended, as provided herein. Sublandlord retains all rights to
terminate the Master Lease as provided therein and this Sublease is subject to
such rights. If the Master Lease expires or is terminated for any reason
whatsoever, including any termination by Sublandlord, this Sublease shall
terminate automatically, and the parties hereto shall be relieved of all
liabilities and obligations hereunder, except for those which accrued prior to
the date of such termination. During the Term, Sublandlord shall pay all Rent as
it becomes due under the Master Lease and shall not otherwise intentionally
cause a termination of the Master Lease.
     b. Prior Access. Notwithstanding the foregoing, provided Landlord has given
its written consent to this Sublease in accordance with the provisions of
Paragraph 23 below, as of February 15, 2009 and prior to the Commencement Date
(the “Move-In Period”), Subtenant shall have a license to enter into the
Subleased Premises for the sole purpose of preparing the Subleased Premises for
Subtenant’s future use thereof, including the installation of a server room,
telephone equipment, computer, cabling and office furnishings (the “Move-In
Work”), which such Move-In Work shall be subject to Sublandlord and Landlord’s
prior written consent. Subtenant hereby acknowledges and agrees that, during the
Move-In Period, (i) Subtenant shall not have exclusive access to the Subleased
Premises, (ii) Sublandlord may continue to store furniture, equipment and other
items in the Subleased Premises

1



--------------------------------------------------------------------------------



 



and (iii) the Subleased Premises are not required to be in a “broom clean”
condition. Subtenant shall have no obligation to pay Base Rent during the
Move-In Period, but all other terms and provisions of this Sublease shall apply
to Subtenant’s use of the Subleased Premises during the Move-In Period,
including, without limitation, Subtenant’s obligation to obtain and maintain
insurance in accordance with the provisions of Paragraph 16 below.
Notwithstanding the foregoing, in no event shall the Move-In Work extend or
delay the Commencement Date. Sublandlord hereby agrees to surrender and deliver
possession of the Subleased Premises in a “broom clean” condition on or before
February 27, 2009.
3. Rent and Other Charges.
     a. Rent. Beginning on the Commencement Date, Subtenant shall pay total base
rent (“Base Rent”) for the Premises in the amount of $26,435.00 per month,
payable on or before the first day of each consecutive calendar month. Subtenant
is not obligated to pay any Operating Cost Share Rent or Operating Costs (as
defined in the Master Lease), but Subtenant is obligated to pay Additional Rent
required to be paid under the Master Lease for such items as excessive use of
services, the performance of special services by Landlord that are not charged
as part of Excess Operating Costs, and indemnification payments.
     b. Utilities. In the event Landlord requests that either Sublandlord or
Subtenant separately meter the Subleased Premises for utilities including, but
not limited to electric or gas services, (i) Subtenant shall arrange with the
utility company and/or Landlord to have the meter billed directly to Subtenant,
(ii) Subtenant shall pay for all utility services consumed in the Subleased
Premises and (iii) Subtenant shall reimburse Sublandlord for any and all utility
charges actually incurred by Sublandlord arising from and after the Commencement
Date until such use is separately billed to Subtenant.
     c. Payment. All Rent shall be paid by Subtenant to Sublandlord by check
made payable to Centex Homes and shall be sent to:
Centex Service Co.
P.O. Box 841593
Lock Box #841593
Dallas, TX 75284-1593
     d. Late Payments. In addition to all other remedies which Sublandlord may
have at law, in the event that Subtenant fails to make any payment for which it
is obligated under this Sublease within five (5) business days of its due date,
the amount of such payment shall bear interest at the greater of (i) the rate of
interest applicable to late payments under the Master Lease, and (ii) rate of
one and one-half percent (11/2%) per month for each month or fraction of a month
such payment is late. In the event that the legal limit of the interest rate
chargeable for late payments is less than 11/2% per month, then the late
payments shall bear interest at the highest permissible legal rate of interest.
     e. Rent All sums due to Sublandlord from Subtenant shall constitute Rent
under this Sublease and will be subject to all the terms and conditions for
payment as set forth in this Sublease.
4. Security Deposit: First Month’s Rent.
     a. Security Deposit. Upon the Effective Date, Subtenant shall deposit with
Sublandlord, as security for Subtenant’s faithful performance of all terms,
covenants and conditions of this Sublease, the sum of $26,435.00. This deposit
is to be retained by Sublandlord until the expiration or sooner termination of
this Sublease and shall be returned to Subtenant within ten (10) business days
thereafter provided that (i) the Subleased Premises have been vacated;
(ii) Sublandlord shall have inspected the Subleased Premises after such vacation
and found the Subleased Premises to be in the condition required pursuant to the
Master Lease; and (iii) Subtenant shall have complied with all of the terms,
covenants, and conditions of this Sublease. Otherwise, the deposit paid pursuant
to this Paragraph 4(a) may be retained by Sublandlord, at its option, as
liquidated damages, or may be applied by Sublandlord at any time during the Term
of this Sublease against any actual loss, damage or injury chargeable to



2



--------------------------------------------------------------------------------



 



Subtenant. If any portion of the deposit is so used or applied, Subtenant shall,
within five (5) business days after written demand from Sublandlord, deposit
with Sublandlord an amount sufficient to replace the amount of the deposit so
used or applied. Subtenant shall not be entitled to apply the deposit to the
last payment of Rent or any other payment due under this Sublease.
     b. First Month’s Rent. Upon the Effective Date, Subtenant shall pay to
Sublandlord the first month’s Rent in the amount of $26,435.00.
5. Use. Subtenant shall use the Subleased Premises only for general office
purposes and for no other purpose.
6. Quiet Possession. Sublandlord has the right to sublease the Subleased
Premises for the Term of this Sublease, subject to the provisions of
Paragraph 23 following, and agrees that Subtenant, upon paying the Rent and
performing and observing the covenants and conditions to be performed and kept
by it as provided in this Sublease, shall have the peaceable and quiet
possession of the Subleased Premises during the Term of this Sublease.
7. Services. Sublandlord shall have no liability or responsibility for the
provision of any services to the Subleased Premises. Rather, Landlord will
provide such services in accordance with the terms of the Master Lease. No
failure of Landlord to provide services, and no interruption in the provision of
such services, shall cause Sublandlord to be in default under this Sublease nor
shall Subtenant be entitled to an abatement of Rent or to terminate this
Sublease.
8. Alterations. Subtenant shall make no alterations to the Subleased Premises
without both Sublandlord’s and Landlord’s prior written consent. Notwithstanding
the foregoing, in the event Sublandlord and Landlord grant such consent,
Subtenant may make alterations to the Subleased Premises provided that (i) any
such alterations shall be made in accordance with the provisions of Section 5 of
the Master Lease, (ii) any such alterations shall be made at Subtenant’s sole
cost and expense and (ii) at the expiration of the Term, Subtenant shall be
responsible for the sole cost and expense of restoring the Subleased Premises to
the condition so requested by Landlord.
9. Repairs and Maintenance. To the extent of Sublandlord’s obligations as the
tenant under the Master Lease, Subtenant shall maintain the Subleased Premises
in good, safe, sanitary condition and repair, subject to ordinary wear and tear,
and promptly repair any damage caused by Subtenant, its employees, agents,
contractors, customers, clients, or other parties lawfully at the Subleased
Premises. Subtenant shall obtain and maintain in full force and effect
throughout the Term of this Sublease a contract with a reputable service company
for the upkeep and maintenance of the heating, ventilating, and air conditioning
system servicing the Subleased Premises to the extent required under the Master
Lease, and shall provide a copy of such contract and all renewals to
Sublandlord. Sublandlord shall have no liability or responsibility for
maintenance, repairs, rebuilding or restoration of the Subleased Premises. No
failure of Landlord to provide such maintenance, repairs, rebuilding or
restoration shall cause Sublandlord to be in default under this Sublease nor
shall Subtenant be entitled to an abatement of rent or to terminate this
Sublease.
10. Entry by Landlord and Sublandlord. Subtenant shall permit Landlord and
Sublandlord and their agents and representatives to enter upon the Subleased
Premises for the purposes and under the conditions set forth in the Master
Lease.
11. Environmental Conditions. Subtenant shall not bring or cause to be brought
to the Premises, or produce on the Subleased Premises, any hazardous substances
(“Hazardous Substances”) which are regulated by any Federal, State or local
statutes or ordinances. Hazardous Substances shall include any substances
declared to be hazardous or toxic under any law or regulation now or hereafter
enacted or promulgated by any governmental or quasi-governmental authority
having jurisdiction. Subtenant shall not cause or permit its employees, agents,
licensees, contractors, customers, or any other parties coming onto or into the
Subleased Premises for any reason, to cause the use, generation, release,
manufacture, production, processing, storage, or disposal of any Hazardous
Substances on or from the Subleased



3



--------------------------------------------------------------------------------



 



Premises. Further, Subtenant shall not cause any hazardous condition to occur on
the Subleased Premises or conduct any business or operations on the Subleased
Premises which are reasonably deemed by Sublandlord’s or Landlord’s insurance
carriers to constitute a material increase in the risks initially insured as
they pertain to hazardous materials or hazardous activities, or which would
increase Landlord’s or Sublandlord’s property or liability insurance premiums.
In the event Subtenant breaches the provisions of this Paragraph 11, Subtenant
shall, in accordance with applicable laws, promptly remove the Hazardous
Substances and cease the business or operations which are hazardous. In the
event Subtenant shall fail to comply with the provisions of this Paragraph 11,
Sublandlord, in addition to all other rights and remedies provided to it in this
Sublease, shall have the right to immediately terminate this Sublease and to
take all actions legally permissible to remove Subtenant and its property from
the Premises. The obligations of this Paragraph 11 are in addition to any
provision in the Master Lease concerning environmental conditions or issues. It
is expressly agreed by Subtenant that its indemnification obligations under this
Sublease, and all the terms and conditions thereof pursuant to Paragraph 19,
apply to this Paragraph 11.
12. Surrender of Premises. Subtenant shall immediately vacate and surrender the
Subleased Premises on the expiration or any earlier termination date of this
Sublease, and shall simultaneously remove all of Subtenant’s furnishings,
equipment, and all other personal property from the Subleased Premises.
Subtenant also shall comply with all provisions of the Master Lease with respect
to the surrender of the Subleased Premises upon expiration of the Master Lease.
If Subtenant fails to remove any of its property within five (5) days
thereafter, Sublandlord shall have the right, in Sublandlord’s sole discretion,
to deem all or any part of such property abandoned and to remove, store, or
dispose of Subtenant’s property in any manner it elects without any obligation
to account for the value of such property or to make any payment therefor to
Subtenant. If Subtenant shall fail to vacate the Subleased Premises or remove
any of its property as described above, then Sublandlord, in addition to any
other rights and remedies it may have pursuant to the Master Lease, this
Sublease, or at law or in equity, shall have the right to receive and Subtenant
shall pay as penalty and not as Rent, an amount equal to 200% of the Base Rent
due for each day after the expiration or termination date that Subtenant and/or
its property remains in the Subleased Premises.
13. Incorporation of Master Lease.
     a. This Sublease is subject and subordinate to the Master Lease. Except as
may be inconsistent with the terms and provisions hereof, the terms and
provisions of the Master Lease shall be applicable to this Sublease and shall be
incorporated into this Sublease as if Sublandlord was the lessor under the
Master Lease and Subtenant was the lessee under the Master Lease. Where
reasonably necessary, the terms of the Master Lease as incorporated into this
Sublease shall be construed in light of the fact that Sublandlord (unlike
Landlord) does not own a fee interest in the Subleased Premises but only a
leasehold interest under the Master Lease.
     b. Landlord’s performance in accordance with the Master Lease shall fulfill
the equivalent obligation of Sublandlord hereunder. As between the parties
hereto, if the terms of this Sublease conflict with the terms of the Master
Lease, then the terms of this Sublease shall control. Subtenant shall perform
and observe all the obligations, covenants, indemnities, and conditions
contained in the Master Lease on Sublandlord’s part that are incorporated herein
above by reference. Subtenant will not cause or allow to be caused any default
under the Master Lease. Subtenant hereby indemnifies and holds Sublandlord
harmless from and against any claim, loss, damage, expense (including without
limitation reasonable attorneys’ fees and costs) or liability arising under the
Master Lease, from or related to Subtenant’s failure to perform Subtenant’s
obligations under this Sublease, or arising from a default under the Master
Lease caused by Subtenant, including without limitation those obligations of
Sublandlord pursuant to the Master Lease which are incorporated herein by
reference. Subtenant acknowledges that it has received and reviewed the Master
Lease, in the form attached hereto as Exhibit A. Subtenant is not relying on,
and Sublandlord has made no representations regarding, the interpretation of the
terms of the Master Lease.
     c. Sublandlord shall be entitled to the same rights, privileges, options,
and remedies available to Landlord under the Master Lease and such rights,
privileges, options and remedies are



4



--------------------------------------------------------------------------------



 



hereby incorporated in this Sublease. Subtenant acknowledges that it is bound by
the same responsibilities, limitations, and duties of the tenant under the
Master Lease and that such responsibilities, limitations, and duties are hereby
incorporated in this Sublease.
14. Option to Renew or Extend Master Lease. Sublandlord shall retain all right,
and Subtenant shall have no right, to exercise any renewal, expansion, refusal,
contraction, termination, preferential or other rights contained in the Master
Lease to increase or decrease the size of the Premises or the Subleased
Premises, extend or shorten the term of the Master Lease, or terminate the
Master Lease.
15. Partial Lease Provisions.
     a. Allocation of Rent. To the extent any charges payable under the Master
Lease, and payable under this Sublease, are payable on a per square foot basis,
such as Additional Rent, then such charges shall also be allocated to the
Subleased Premises on a per square foot basis.
     b. Parking. Subtenant shall be entitled to use eighty-five (85) of the
parking spaces to which Sublandlord is entitled under the Master Lease, at no
additional cost.
     c. Signs. Sublandlord shall retain all signage and building naming rights
contained in the Master Lease. Subtenant shall have no right to install any
signs on the exterior of the Subleased Premises, the Premises, or the building
in which the Premises is located. Notwithstanding the foregoing, and subject to
the prior written approval of both Landlord and Sublandlord, in their respective
sole and absolute discretion, Subtenant may install, at Subtenant’s sole cost
and expense, standard directory and suite signage.
     d. Elevator Lobby. Subject to the prior written approval of both Landlord
and Sublandlord, in their respective sole and absolute discretion, Subtenant may
utilize the elevator lobby of the Building on floor 2 as its reception area;
provided, however, that such use shall not interfere with or otherwise disturb
the access of other tenants in the Building to their respective leased premises
or interrupt the business operations of other tenants in the Building.
16. Insurance.
     a. As of the Effective Date, Subtenant shall provide and keep in force
during the Term commercial general liability insurance with a combined single
limit of $1,000,000 per occurrence covering the Subleased Premises, Fire Legal
Liability limits of $300,000; Property insurance covering subtenants betterments
and improvements and personal property; along with any other insurance required
to be maintained by the tenant under the Master Lease. The policies shall name
Landlord and Sublandlord as additional insureds and shall provide for at least
thirty (30) days written notice before cancellation or material change in the
policy. Subtenants policies shall waive all rights of subrogation against
Landlord and Sublandlord and shall be primary insurance and not excess over any
liability insurance provided by Landlord or Sublandlord. Subtenant shall provide
to Sublandlord a certificate of insurance as evidence of coverage prior to
Subtenant’s occupancy of the Premises and shall promptly furnish Sublandlord
with a renewal certificate on or before the date of the expiration of the policy
then in effect.
     b. Anything in this Sublease to the contrary notwithstanding, Sublandlord
and Subtenant each hereby waives any and all rights of recovery, claim, action
or cause-of-action, against each other, and the Landlord, and their agents
(including partners, both general and limited), officers, directors,
shareholders, customers, invitees, or employees, for any loss or damage that may
occur to the Subleased Premises, the Premises, and the building in which they
are located, or any improvements thereto, or any improvements thereon, or any
personal property of such party therein, by reason of fire, the elements or any
other cause which is actually insured against by Landlord, Sublandlord or
Subtenant, as the case may be, regardless of cause or origin, including
negligence of the other party hereto, its agents, partners, shareholders,
officers, directors, customers, invitees or employees, and covenants that no
insurer shall hold any right of subrogation against such other party.



5



--------------------------------------------------------------------------------



 



17. Subtenant Renewal, Provided that (i) the Master Lease has not been
terminated, (ii) this Sublease has not been terminated, (iii) an event of
default has not occurred and (iv) Sublandlord has granted its consent thereto,
which consent may be withheld in Sublandlord’s sole and absolute discretion,
Subtenant is hereby granted the right (“Subtenant’s Renewal Right”) to extend
the Term of this lease until April 30, 2013, which is the termination date as
set forth in the Master Lease (the “Termination Date”) (such that Subtenant’s
sublease of the Subleased Premises will be coterminous with Sublandlord’s lease
of the Premises). In the event Subtenant desires to exercise the Subtenant
Renewal Right, Subtenant shall deliver to Sublandlord one hundred eighty
(180) days prior written notice of its intent to renew. If Subtenant timely
delivers the such notice to Sublandlord, Sublandlord shall deliver to Subtenant
no later than one hundred twenty (120) days prior written notice of whether
Sublandlord will consent to the exercise of Subtenant’s Renewal Right. The
“Renewal Term” shall commence on the day after the Expiration Date and shall
expire on the Termination Date, subject to Paragraph 2 above. Subtenant shall
pay Base Rent during such Renewal Term in accordance with the following
schedule:

                      Base Rent   Payment per month for Period   rate  
applicable period  
November 1, 2010 - February 28, 2011
  $ 20.90     $ 36,833.00  
March 1, 2011- February 29, 2012
  $ 21.375     $ 37,670.00  
March 1, 2012 - April 30, 2013
  $ 21.85     $ 38,507.00  

     Notwithstanding the foregoing, nothing contained herein shall be deemed to
obligate Sublandlord to consent to any such renewal. In the event Sublandlord
does not consent to Subtenant’s exercise to Subtenant Renewal Right, the Term
shall expire on the Expiration Date in accordance with Paragraph 2 above and
Subtenant shall vacate the premises in accordance with Paragraph 12 above.
18. Furniture and Equipment.
     a. Sublandlord hereby grants to Subtenant, and Subtenant hereby accepts
from Sublandlord, a license to use all those items of furniture (the
“Furniture”) belonging to Sublandlord listed on Exhibit B attached hereto and
made a part hereof until the earlier to occur of (i) the termination of this
Sublease or (ii) the expiration of the Term or the Renewal Term, if applicable.
In the event this Sublease is not otherwise terminated, and so long as an event
of default has not occurred, upon the expiration of the Term or the Renewal
Term, as applicable, Subtenant shall have the right to purchase those items of
furniture listed on Exhibit C attached hereto and made a part hereof from
Sublandlord for a purchase price of One and No/100 Dollar ($1.00).
     b. FOR SEVEN THOUSAND FIVE HUNDRED AND NO/100 DOLLARS ($7,500.00) AND OTHER
GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which is hereby
acknowledged and confessed, Sublandlord does hereby bargain, assign, and sell to
Subtenant all Sublandlord’s right, title and interest in and to the IT equipment
(the “Equipment”) listed on Exhibit D attached hereto and made a part hereof.
Subtenant shall pay any federal, state or local sales, use, or value added tax
which may be due as a result of this transfer.
     c. SUBTENANT UNDERSTANDS AND AGREES THAT THE FURNITURE AND THE EQUIPMENT
ARE BEING SOLD AND CONVEYED “AS IS”, “WHERE IS”, “WITH ALL FAULTS” THAT MAY
EXIST AS OF THE EFFECTIVE DATE, AND WITH ANY AND ALL LATENT AND PATENT DEFECTS.
SUBLANDLORD SPECIFICALLY DISCLAIMS ANY AND ALL WARRANTIES, WHETHER WRITTEN OR
ORAL, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION THE WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO THE
FURNITURE AND THE EQUIPMENT, AND SUBTENANT HEREBY EXPRESSLY WAIVES ANY IMPLIED
COVENANTS. SUBLANDLORD HAS NOT MADE AND DOES NOT HEREBY MAKE ANY REPRESENTATIONS
OR WARRANTIES OF ANY KIND OR CHARACTER WHATSOEVER WITH RESPECT TO THE FURNITURE
AND THE EQUIPMENT, THEIR CONDITION, THEIR COMPLIANCE WITH LAWS, INCOME TO BE
DERIVED THEREFROM, OR EXPENSES TO BE INCURRED WITH RESPECT THERETO, THE
OBLIGATIONS, RESPONSIBILITIES OR LIABILITIES RELATING TO THE



6



--------------------------------------------------------------------------------



 



FURNITURE AND THE EQUIPMENT, OR ANY OTHER MATTER OR THING RELATING TO OR
AFFECTING THE FURNITURE AND THE EQUIPMENT.
19. Indemnification. Subtenant shall indemnify and hold harmless Landlord,
Sublandlord, their affiliates and subsidiaries, and their employees, agents,
successors, assigns, officers and directors from and against any and all claims,
demands, causes of action, damages or penalties arising in connection with
(i) Subtenant’s use or occupancy of the Subleased Premises, (ii) the conduct of
Subtenant’s business or from any activity, work or things done, permitted or
suffered by Subtenant in or upon the Subleased Premises, (iii) the Furniture and
the Equipment or (iv) any breach by Subtenant of any terms and conditions of
this Sublease or Master Agreement. Subtenant shall not be liable for any damage
or injury caused solely by the negligence or intentional acts of Landlord,
Sublandlord, or their respective employees, agents, or contractors occurring at
the Subleased Premises. The provisions of this Paragraph 19 shall survive the
expiration or sooner termination of this Sublease.
20. Default. Should Subtenant fail to pay any Rent due or any other sum required
to be paid by Subtenant to Sublandlord hereunder, or should Subtenant default in
the performance of any other covenant or condition on Subtenant’s part to be
performed and such default, if with respect to Rent, is not cured within the
shorter of (a) five (5) business days after Subtenant’s receipt of written
notice from Sublandlord or within thirty (30) days after receipt of written
notice with respect to other defaults in performance, specifying the nature of
such alleged default, or (b) the period required under the Master Lease,
Sublandlord shall have the right to terminate this Sublease and shall have all
such other rights and remedies as are afforded at law or in equity to a landlord
upon default by a tenant, and Subtenant shall indemnify and hold harmless
Sublandlord from all damages resulting from such default; provided, however, if
the nature of the default (other than failure to pay Rent) is such that it
cannot be cured within such period, then Subtenant shall not be deemed to be in
default if Subtenant shall have commenced the cure of such default within such
period and thereafter diligently prosecutes such cure to completion except to
the extent such failure constitutes a default under the Master Lease. The
indemnification obligation pursuant to this Paragraph 20 shall survive the
expiration or sooner termination of this Sublease.
21. Brokers. Except for Commercial Real Estate Solutions (“Subtenant’s Broker”),
Subtenant hereby represents that it has not employed any broker or finder in
connection with this Sublease Agreement. Subtenant has agreed to pay Subtenant’s
Broker pursuant to the terms of a separate agreement. Except for The Staubach
Company (“Sublandlord’s Broker”), Sublandlord hereby represents that it has not
employed any broker or finder in connection with this Sublease Agreement.
Sublandlord has agreed to pay Sublandlord’s Broker pursuant to the terms of a
separate agreement. Subtenant agrees to indemnify and hold harmless Sublandlord
from and with respect to any claims for a brokerage commission, finder’s fee or
similar payment with respect to this Sublease that is made by any party claiming
by, through or under Subtenant. Similarly, Sublandlord agrees to indemnify and
hold harmless Subtenant from and with respect to any claims for a brokerage fee,
finder’s fee or similar payment with respect to this Sublease that is made by a
party claiming by, through or under Sublandlord.
22. Miscellaneous Provisions.
     a. Notices. All notices, requests, consents and other communications
required or permitted under this Sublease shall be in writing (including
electronic transmission) and shall be (as elected by the person giving such
notice) hand delivered by messenger, sent by a reputable overnight courier
service, electronically transmitted, or mailed (airmail if international) by
registered or certified mail (postage prepaid), return receipt requested,
addressed to:



7



--------------------------------------------------------------------------------



 



  If to Subtenant:     Opus Healthcare Solutions
12 301-B Riata Trace Pk cuq.
Austin, TX 78727
Attn: Fred Beck
Phone: 512-336-7200
Fax: 512-336-4479     If to Sublandlord:     Centex Homes
c/o SRS Real Estate Partners
Lease Administration, File ID # __________
15660 N. Dallas Parkway, Suite 1200
Dallas, TX 75248         With copy to:         Centex Homes
2728 N. Harwood
Dallas, TX 75201
Attention: Director of Facilities

or to such other address as any party may designate by notice complying with the
terms of this Section. Each such notice shall be deemed delivered (a) on the
date delivered if by personal delivery or reputable overnight carrier service;
(b) on the date of transmission with confirmed answer back if by electronic
transmission; and (c) on the date upon which the return receipt is signed or
delivery is refused or the notice is designated by the postal authorities as not
deliverable, as the case may be, if mailed.
     b. Assignment and Subletting. Subject to the limitations in the Master
Lease and below, Subtenant shall have the right to assign, in whole or in part,
all its rights and obligations hereunder upon the written consent of
Sublandlord; provided, however, such assignment shall in any event be subject to
the approval of Landlord. No transfer or assignment by Subtenant shall release
Subtenant of Subtenant’s obligations hereunder or affect the primary liability
of Subtenant to perform all obligations to be performed by Subtenant hereunder.
Sublandlord shall have the right, in its sole discretion, to withhold consent to
any request from Subtenant with respect to any proposed assignment or
subletting. Sublandlord shall have the right to transfer and assign, in whole or
in part, all its rights and obligations hereunder. Upon request by Sublandlord,
Subtenant agrees to execute a certificate certifying such facts (if true) as
Sublandlord may reasonably require in connection with any such assignment by
Sublandlord.
     c. Governing Law. This Sublease shall be governed by the laws of the state
in which the Premises are located.
     d. Severability. If any provision of this Sublease is determined by a court
of competent jurisdiction to be invalid or unenforceable, the remainder of this
Sublease shall not be affected thereby, and this Sublease shall be valid and
enforceable to the fullest extent permitted by law.
23. Landlord’s Consent. This Sublease shall not become effective and shall not
bind the parties until Landlord has given its consent to this Sublease.
Subtenant may not occupy the Subleased Premises prior to receiving Landlord’s
consent to this Sublease. If Landlord does not give its consent within thirty
(30) days after the date first written above, either party may terminate this
Sublease upon five (5) business days notice. In the event of such termination,
Sublandlord shall promptly refund any monies paid to it by Subtenant.
Notwithstanding the foregoing, in the event (i) Landlord fails to give its
consent prior to April 1, 2009 and (ii) neither Sublandlord nor Subtenant have
terminated this Sublease in accordance with the provisions of this Paragraph 23,
the Commencement Date shall be extended until such date that Landlord gives its
consent to this Sublease.
[SIGNATURE PAGE FOLLOWS.]

8



--------------------------------------------------------------------------------



 



     Sublandlord and Subtenant have executed this Sublease as of the Effective
Date.

                      Sublandlord:       Subtenant:     CENTEX HOMES,       OPUS
HEALTHCARE     a Nevada general partnership       a ________________________    
 
                   
By:
  Centex Real Estate Corporation
A Nevada corporation,
managing general partner                
 
                   
By:
  /s/ Chris Werth       By:   /s/ Fred Beck    
 
 
 
         
 
   
 
  Print Name: Chris Werth           Print Name: Fred Beck    
 
  Title:             Division President           Title:             President  
 

By execution of this Sublease, Landlord consents to the sublease of the Premises
to Subtenant on the terms and conditions set forth in this Sublease.

          Landlord:
CARR TEXAS OP, LP,
a Delaware limited partnership
      By:   Carr Texas OP GP, LLC         a Delaware limited liability company 
      its general partner              By:   Carr Office Park, LLC         a
Delaware limited liability company        its sole member              By:  
CarrAmerica Realty Operating Partnership, LP,         a Delaware limited
partnership        its managing member              By:   CarrAmerica Realty
Corporation,         a Maryland corporation         its general partner         
    By:           Print Name:           Title:           Date:          

9



--------------------------------------------------------------------------------



 



EXHIBIT A
MASTER LEASE AND FIRST AMENDMENT
[see attached]





--------------------------------------------------------------------------------



 



EXHIBIT B
INVENTORY OF FURNITURE SUBJECT TO LICENSE TO USE BY SUBTENANT

          Description   Total
chair, black leather
    2  
chair, stationary
    68  
chair, wheels
    100  
corner desk
    2  
cubes
    46  
desk
    24  
desk, metal- small
    1  
desk, metal- wheels
    1  
hutch for desk
    2  
hutch for two drawer cabinet
    2  
large conference table
    2  
metal cart, wheels
    1  
modular desk
    25  
short tables, square
    2  
small chair, stationary
    8  
table, folding
    1  
table, medium
    1  
table, round
    6  
table, semicircle
    1  
table, square
    5  
table, square, wheels
    1  
tables, square
    2  
tall tables, square
    2  

Other file cabinets, storage items, book shelves, and other miscellaneous items
to be determined after Sublandlord vacates the 2nd floor.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
INVENTORY OF FURNITURE SUBJECT TO PURCHASE BY SUBTENANT

          Description   QTY
chair, stationary
    34  
chair, wheels
    50  
corner desk
    1  
cubes
    46  
desk
    12  
desk, metal- small
       
desk, metal- wheels
    1  
hutch for desk
    1  
hutch for two drawer cabinet
    1  
large conference table
    1  
metal cart, wheels
    1  
modular desk
    12  
short tables, square
    1  
small chair, stationary
    8  
table, folding
    1  
table, medium
    1  
table, round
    3  
table, semicircle
    1  
table, square
    2  
table, square, wheels
    1  
tables, square
    1  

Other file cabinets, storage items, book shelves, and other miscellaneous items
to be determined after Sublandlord vacates the 2nd floor.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
IT EQUIPMENT PURCHASED BY SUBTENANT

              Description   Serial Number   QTY  
 
           
Cisco Systems Catalyst 2950 Series
  FHK0934Y06D     1  
Cisco Systems Catalyst 2950 Series
  FHK0934Z06V     1  
Cisco Systems Catalyst 2950 Series
  FHK0936W01U     1  
Cisco Systems Catalyst 2950 Series
  FHK0936W02L     1  
Cisco Systems Catalyst 2950 Series
  FHK0936X03N     1  
Cisco Systems Catalyst 2950 Series
  FOC0848Z0UE     1  

 



--------------------------------------------------------------------------------



 



            TENANT:

CENTEX HOMES, a Nevada general partnership
      By:   Centex Real Estate Corporation, a Nevada corporation, its managing
partner                     By:   /s/ Bryan Swindell         Name:   Bryan
Swindell        Title:   Division President    

              Address:                             Date signed:   5/25/05   

30



--------------------------------------------------------------------------------



 



APPENDIX A
LEGAL DESCRIPTION OF LAND AND PLAN OF THE PREMISES
Lot 2, Block A, Riata Corporate Park Sec 1, according to the map or plat thereof
in the Official Public Records of Travis County Texas.

A-1



--------------------------------------------------------------------------------



 



APPENDIX B
RULES AND REGULATIONS
     1. Tenant shall not place anything, or allow anything to be placed near the
glass of any window, door, partition or wall which may, in Landlord’s judgment,
appear unsightly from outside of the Building.
     2. The Building directory shall be available to Tenant solely to display
names and their location in the Building, which display shall be as directed by
Landlord.
     3. The sidewalks, halls, passages, exits, entrances, elevators and
stairways shall not be obstructed by Tenant or used by Tenant for any purposes
other than for ingress to and egress from the Premises. Tenant shall lend its
full cooperation to keep such areas free from all obstruction and in a clean and
sightly condition and shall move all supplies, furniture and equipment as soon
as received directly to the Premises and move all such items and waste being
taken from the Premises (other than waste customarily removed by employees of
the Building) directly to the shipping platform at or about the time arranged
for removal therefrom. The halls, passages, exits, entrances, elevators,
stairways, balconies and roof are not for the use of the general public and
Landlord shall, in all cases, retain the right to control and prevent access
thereto by all persons whose presence in the judgment of Landlord, reasonably
exercised, shall be prejudicial to the safety, character, reputation and
interests of the Building. Neither Tenant nor any employee or invitee of Tenant
shall go upon the roof of the Building.
     4. The toilet rooms, urinals, wash bowls and other apparatuses shall not be
used for any purposes other than that for which they were constructed, and no
foreign substance of any kind whatsoever shall be thrown therein, and to the
extent caused by Tenant or its employees or invitees, the expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by Tenant.
     5. Tenant shall not cause any unnecessary janitorial labor or services by
reason of Tenant’s carelessness or indifference in the preservation of good
order and cleanliness.
     6. Tenant shall not install or operate any refrigerating, heating or air
conditioning apparatus (other than a household-type refrigerator), or carry on
any mechanical business without the prior written consent of Landlord; use the
Premises for housing, lodging or sleeping purposes; or permit preparation or
warming of food in the Premises (warming of coffee and individual meals with
employees and guests excepted). Tenant shall not occupy or use the Premises or
permit the Premises to be occupied or used for any purpose, act or thing which
is in violation of any Governmental Requirement or which may be dangerous to
persons or property.
     7. Tenant shall not bring upon, use or keep in the Premises or the Building
any kerosene, gasoline or inflammable or combustible fluid or material, or any
other articles deemed hazardous to persons or property, or use any method of
heating or air conditioning other than that supplied by Landlord.

B-1



--------------------------------------------------------------------------------



 



     8. Landlord shall have sole power to direct electricians as to where and
how telephone and other wires are to be introduced. No boring or cutting for
wires is to be allowed without the consent of Landlord. The location of
telephones, call boxes and other office equipment affixed to the Premises shall
be subject to the approval of Landlord.
     9. No additional locks shall be placed upon any doors, windows or transoms
in or to the Premises. Tenant shall not change existing locks or the mechanism
thereof. Upon termination of the lease, Tenant shall deliver to Landlord all
keys and passes for offices, rooms, parking lot and toilet rooms which shall
have been furnished Tenant.
          In the event of the loss of keys so furnished, Tenant shall pay
Landlord therefor. Tenant shall not make, or cause to be made, any such keys and
shall order all such keys solely from Landlord and shall pay Landlord for any
keys in addition to the two sets of keys originally furnished by Landlord for
each lock.
     10. Tenant shall not install linoleum, tile, carpet or other floor covering
so that the same shall be affixed to the floor of the Premises in any manner
except as approved by Landlord.
     11. No furniture, packages, supplies, equipment or merchandise will be
received in the Project or carried up or down in any elevator, except between
such hours and in such elevator as shall be designated by Landlord, and with
such padding or other precautions as may be required by Landlord. Tenant shall
not take or permit to be taken in or out of other entrances of the Building any
item normally taken in or out through any trucking concourse or service doors.
     12. Tenant shall cause all doors to the Premises to be closed and securely
locked and shall turn off all utilities, lights and machines before leaving the
Building at the end of the day.
     13. Without the prior written consent of Landlord, Tenant shall not use the
name of the Building or the Project or any picture of the Building or the
Project in connection with, or in promoting or advertising the business of,
Tenant, except Tenant may use the address of the Building as the address of its
business.
     14. Tenant shall cooperate fully with Landlord to assure the most effective
operation of the Premises’ or the Building’s heating and air conditioning, and
shall refrain from attempting to adjust any controls, other than room
thermostats installed for Tenant’s use. Tenant shall keep corridor doors closed.
     15. Tenant assumes full responsibility for protecting the Premises from
theft, robbery and pilferage, which may arise from a cause other than Landlord’s
negligence, which includes keeping doors locked and other means of entry to the
Premises closed and secured.
     16. Peddlers, solicitors and beggars shall be reported to the office of the
Project or as Landlord otherwise requests.
     17. Tenant shall not advertise the business, profession or activities of
Tenant conducted in the Project in any manner which violates the letter or
spirit of any code of ethics adopted by any recognized association or
organization pertaining to such business, profession or activities.



B-2



--------------------------------------------------------------------------------



 



     18. No bicycle or other vehicle and no animals or pets shall be allowed in
the Premises, halls, freight docks, or any other parts of the Building except
that blind persons may be accompanied by “seeing eye” dogs. Tenant shall not
make or permit any noise, vibration or odor to emanate from the Premises, or do
anything therein tending to create, or maintain, a nuisance, or do any act
tending to injure the reputation of the Building or the Project.
     19. Tenant acknowledges that Building or Project security problems may
occur which may require the employment of extreme security measures in the
day-to-day operation of the Building or the Project.
     Accordingly:
          (a) Landlord may, at any time, or from time to time, or for regularly
scheduled time periods, as deemed advisable by Landlord and/or its agents, in
their sole discretion, require that persons entering or leaving the Building or
the Project identify themselves to watchmen or other employees designated by
Landlord, by registration, identification or otherwise.
          (b) Tenant agrees that it and its employees will cooperate fully with
Building and Project employees in the implementation of any and all security
procedures.
          (c) Such security measures shall be the sole responsibility of
Landlord, and Tenant shall have no liability for any action taken by Landlord in
connection therewith, it being understood that Landlord is not required to
provide any security procedures and shall have no liability for such security
procedures or the lack thereof.
     20. Tenant shall not do or permit the manufacture, sale, purchase, use or
gift of any fermented, intoxicating or alcoholic beverages without obtaining
written consent of Landlord.
     21. Tenant shall not disturb the quiet enjoyment of any other tenant.
     22. Tenant shall not provide any janitorial services or cleaning without
Landlord’s written consent and then only subject to supervision of Landlord and
at Tenant’s sole responsibility and by janitor or cleaning contractor or
employees at all times satisfactory to Landlord.
     23. Subject to the limitations set forth in the Lease, Landlord may retain
a pass key to the Premises and be allowed admittance thereto at all times to
enable its representatives to examine the Premises from time to time and to
exhibit the same; and Landlord may place and keep on the windows and doors of
the Premises, during the last six (6) months of the Term, signs advertising the
Premises for Rent.
     24. No equipment, mechanical ventilators, awnings, special shades or other
forms of window covering shall be permitted either inside or outside the windows
of the Premises without the prior written consent of Landlord, and then only at
the expense and risk of Tenant, and they shall be of such shape, color,
material, quality, design and make as may be approved by Landlord.
     25. Tenant shall not during the term of this Lease canvas or solicit other
tenants of the Building for any purpose, except in the ordinary course of
Tenant’s business.

B-3



--------------------------------------------------------------------------------



 



     26. Tenant shall not install or operate any phonograph, musical or sound-
producing instrument or device, radio receiver or transmitter, TV receiver or
transmitter, or similar device in the Building, nor install or operate any
antenna, aerial, wires or other equipment inside or outside the Building, nor
operate any electrical device from which may emanate electrical waves which may
interfere with or impair radio or television broadcasting or reception from or
in the Building or elsewhere, without in each instance the prior written
approval of Landlord. The use thereof, if permitted, shall be subject to control
by Landlord to the end that others shall not be disturbed.
     27. Tenant shall promptly remove all rubbish and waste from the Premises.
     28. Tenant shall not exhibit, sell or offer for sale, rent or exchange in
the Premises or at the Project any article, thing or service, except those
ordinarily embraced within the use of the Premises specified in Section 6 of
this Lease, without the prior written consent of Landlord.
     29. Tenant may list all furniture, equipment and similar articles Tenant
desires to remove from the Premises or the Building and deliver a copy of such
list to Landlord and procure a removal permit from the Office of the Building
authorizing Building employees to permit such articles to be removed. If Tenant
fails to provide such list to Landlord or otherwise procure a removal permit,
Landlord shall be entitled (but not obligated) to halt such removal until such
time as Tenant acknowledges such employee’s authority to remove such items.
     30. Tenant shall not overload any floors in the Premises or any public
corridors or elevators in the Building.
     31. Tenant shall not do any painting in the Premises, or mark, paint, cut
or drill into, drive nails or screws into, or in any way deface any part of the
Premises or the Building, outside or inside, without the prior written consent
of Landlord, except as reasonably necessary in the ordinary course of business
or as commonly done in decorating or equipping office space, subject to
Section 5A of the Lease.
     32. Whenever Landlord’s consent, approval or satisfaction is required under
these Rules, then unless otherwise stated, any such consent, approval or
satisfaction must be obtained in advance, such consent or approval may be
granted or withheld in Landlord’s sole discretion, and Landlord’s satisfaction
shall be determined in its sole judgment.
     33. Tenant and its employees shall cooperate in all fire drills conducted
by Landlord in the Building.

B-4



--------------------------------------------------------------------------------



 



APPENDIX C
TENANT IMPROVEMENT AGREEMENT
     1. INITIAL IMPROVEMENTS. Landlord shall cause to be constructed, in a good
workmanlike manner, the improvements (the “Initial Improvements”) in the
Premises in accordance with plans and specifications approved by Tenant and
Landlord (the “Plans”), which approvals shall not be unreasonably withheld. The
Initial Improvements shall be performed at the Landlord’s cost.
     Landlord shall cause the Plans to be prepared by a professional architect,
and mechanical and electrical engineer(s) and based upon the space plans as
shown on Appendix C-1 attached hereto using building standard finishes. Within
ten (10) business days after the later to occur of (i) the mutual execution of
the Lease or (ii) Tenant’s providing to Landlord the preliminary space plans for
the Premises and such other information reasonably required by Landlord to
commence preparation of the Plans, Landlord shall furnish the initial draft of
the Plans to Tenant for Tenant’s review and approval. Tenant shall, within ten
(10) days after receipt, either provide comments to such Plans or approve the
same. Tenant shall be deemed to have approved such Plans if it does not timely
provide comments on such Plans. If Tenant provides Landlord with comments to the
initial draft of the Plans, Landlord shall provide revised Plans to Tenant
incorporating Tenant’s comments within one (1) week after receipt of Tenant’s
comments. Tenant shall, within five (5) business days after receipt, then either
provide comments to such revised Plans or approve such Plans. Tenant shall be
deemed to have approved such revised Plans if Tenant does not timely provide
comments on such Plans. The process described above shall be repeated, if
necessary, until the Plans have been finally approved by Tenant and Landlord;
provided, however, if Landlord and Tenant cannot, despite using good faith
efforts, reach agreement with respect to the Plans by June 15, 2005, then either
Landlord or Tenant may terminate this Lease upon delivery of written notice to
the other, whereupon (i) Landlord shall return to Tenant any prepaid Rent and
(ii) the parties shall have no further rights or obligations under this Lease.
Landlord hereby agrees that the Plans for the Initial Improvements shall comply
with all applicable Governmental Requirements.
     Once the Plans have been finally approved, Landlord will promptly prepare
all necessary construction drawings for the construction of the Initial
Improvements. Upon the completion of such construction drawings, Landlord shall
submit the same to Tenant for its approval. Tenant shall, within five (5) days
after receipt, then either provide comments to such drawings or approve the
same. Tenant shall be deemed to have approved such drawings if Tenant does not
timely provide comments thereto. If Tenant timely provides any comments to such
drawings, Landlord shall revise such drawings and resubmit the same to Tenant
for its review and approval. Until such time as Landlord and Tenant mutually
approve such construction drawings, the process described above shall be
repeated as reasonably necessary, and both Landlord and Tenant agree to act in
good faith in order to derive mutually acceptable construction drawings for the
construction of the Initial Improvements.
     Once the Plans and all construction drawings relative thereto have been
finalized and approved by Tenant and Landlord, Landlord shall promptly
(i) submit the same to the appropriate governmental authorities for the issuance
of all necessary building permits, and (ii) select a contractor to perform the
construction of the Initial Improvements. Landlord shall use commercially
reasonable efforts to cause the Initial Improvements to be substantially
completed, except for

C-1



--------------------------------------------------------------------------------



 



mechanical adjustments or minor details of construction (“Punch List Items”), on
or before July 1, 2005 (the “Intended Completion Date”), subject to Tenant Delay
(as defined in Section 4 hereof) and Force Majeure.
     2. CHANGE ORDERS. If, prior to the Commencement Date, Tenant shall require
improvements or changes (individually or collectively, “Change Orders”) to the
Premises in addition to, revision of, or substitution for the Initial
Improvements, Tenant shall deliver to Landlord for its approval plans and
specifications for such Change Orders. If Landlord does not approve of the plans
for Change Orders, Landlord shall advise Tenant of the revisions required.
Tenant shall revise and redeliver the plans and specifications to Landlord
within five (5) business days of Landlord’s advice or Tenant shall be deemed to
have abandoned its request for such Change Orders. Tenant shall pay for all
preparations and revisions of plans and specifications, and the construction of
all Change Orders.
     3. TURN KEY. Landlord shall complete the Initial Improvements on a “turn
key” basis; provided, however, Landlord has no obligation to pay for costs of
(i) Change Orders or (ii) costs associated with cabling, telecommunications
equipment, furniture, appliances and Tenant’s move into the Premises.
Notwithstanding the foregoing, Landlord shall provide Tenant with a moving
allowance of up to $355,000.00 for Tenant’s moving expenses, which allowance
shall be provided to Tenant within ten (10) days after Tenant’s occupancy of the
Premises.
     4. COMMENCEMENT DATE DELAY. The parties acknowledge and agree that the
Commencement Date of the Lease shall not occur prior to the date that the
Initial Improvements have been substantially completed (the “Completion Date”);
provided, however, the Commencement Date shall not be deferred to or beyond the
Completion Date to the extent that any one or more of the following (a “Tenant
Delay”), has caused the Completion Date to occur after the Intended Completion
Date:
          (a) Tenant’s request for Change Orders to the extent such Change
Orders actually cause a delay; or
          (b) Contractor’s performance of any Change Orders, to the extent a
delay results therefrom; or
          (c) Tenant’s request for materials, finishes or installations
requiring unusually long lead times; or
          (d) Tenant’s delay in reviewing, revising or approving plans and
specifications beyond the periods set forth herein; or
          (e) Tenant’s delay in providing information critical to the normal
progression of the project. Tenant shall provide such information as soon as
reasonably possible, but in no event longer than one week after receipt of such
request for information from the Landlord; or
          (f) Tenant’s delay in making payments to Landlord for costs of the
Change Orders; or

C-2



--------------------------------------------------------------------------------



 



          (g) Any other act or omission by Tenant, its agents, contractors or
persons employed by any of such persons, to the extent a delay results
therefrom.
          Landlord agrees to use reasonable efforts to notify Tenant of any
circumstances or acts or omissions of Tenant that constitute a Tenant Delay
hereunder. If the Completion Date occurs after the Intended Completion Date, and
such delay has resulted from a Tenant Delay, then, for purposes of this Lease,
the Completion Date shall be deemed to be the date, determined in Landlord’s
sole discretion, on which the Initial Improvements would have been substantially
completed but for any Tenant Delay. For purposes hereof, the Initial
Improvements shall be deemed to be “substantially completed” at such time as
Landlord has certified to Tenant that (i) Landlord has completed the Initial
Improvements in substantial conformance with the Plans, subject only to Punch
List Items, (ii) Landlord has tendered possession of the Premises to Tenant, and
(iii) Landlord has obtained any required certificates of occupancy necessary to
permit Tenant to occupy the Premises.
          Landlord shall complete Punch List Items within thirty (30) days after
the Commencement Date, and, for a period of one (1) year after the Commencement
Date, Landlord shall promptly repair or correct any latent defects in the
Initial Improvements, provided that Tenant gives Landlord written notice thereof
within said one-year period.
     5. ACCESS BY TENANT PRIOR TO COMMENCEMENT OF TERM. Landlord at its
discretion may permit Tenant and its agents to enter the Premises prior to the
Completion Date to prepare the Premises for Tenant’s use and occupancy. Any such
permission shall constitute a license only, conditioned upon Tenant’s:
          (a) working in harmony with Landlord and Landlord’s agents,
contractors, workmen, mechanics and suppliers and with other tenants and
occupants of the Building;
          (b) obtaining in advance Landlord’s approval of the contractors
proposed to be used by Tenant and depositing with Landlord in advance of any
work the contractor’s statement of the scope of work to be performed (or a copy
of its construction contract with Tenant) and the form of lien waivers intended
to be utilized by the contractor and all subcontractors and suppliers of
material; and
          (c) furnishing Landlord with such insurance as Landlord may require
against liabilities which may arise out of such entry.
          Landlord shall have the right to withdraw such license for any reason
upon twenty-four (24) hours’ written notice to Tenant. Landlord shall not be
liable in any way for any injury, loss or damage which may occur to any of
Tenant’s property or installations in the Premises prior to the Commencement
Date. Tenant shall protect, defend, indemnify and save harmless Landlord from
all liabilities, costs, damages, fees and expenses arising out of the activities
of Tenant or its agents, contractors, suppliers or workmen in the Premises or
the Building. Any entry and occupation permitted under this Section shall be
governed by Section 5 and all other terms of the Lease.
     6. MISCELLANEOUS. Terms used in this Appendix C shall have the meanings
assigned to them in the Lease. The terms of this Appendix C are subject to the
terms of the Lease.

C-3



--------------------------------------------------------------------------------



 



APPENDIX C-1
SPACE PLANS
(MAP) [a56161a5616104.gif]

C-4



--------------------------------------------------------------------------------



 



APPENDIX D
MORTGAGES CURRENTLY AFFECTING THE PROJECT
Northwestern Mutual Life Insurance Co.
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Real Estate Investment Department
Reference Loan No. 332559

D-1



--------------------------------------------------------------------------------



 



APPENDIX E
COMMENCEMENT DATE CONFIRMATION
Landlord: Carr Texas OP, LP, a Delaware limited partnership
Tenant: Centex Homes, a Nevada general partnership
     This Commencement Date Confirmation is made by Landlord and Tenant pursuant
to that certain Lease dated as of May 23, 2005 (the “Lease”) for certain
premises known as Suites 100 and 200 in the building commonly known as Riata
Corporate Park Building 2 (the “Premises”). This Confirmation is made pursuant
to Item 9 of the Schedule to the Lease.
     1. Lease Commencement Date, Termination Date. Landlord and Tenant hereby
agree that the Commencement Date of the Lease is                     , 2005, and
the Termination Date of the Lease is                     , 200   .
     2. Acceptance of Premises. Tenant has inspected the Premises and affirms
that the Premises is acceptable in all respects in its current “as is”
condition, subject only to latent defects and Punch List Items, the correction
of which Landlord shall complete in accordance with the terms of the Lease.
     3. Incorporation. This Confirmation is incorporated into the Lease, and
forms an integral part thereof. This Confirmation shall be construed and
interpreted in accordance with the terms of the Lease for all purposes.

            TENANT:

CENTEX HOMES, a Nevada general partnership
      By:   Centex Real Estate Corporation, a Nevada corporation, its managing
partner               By:   [Do Not Execute when Signing Lease]         Name:  
        Title:      

E-2



--------------------------------------------------------------------------------



 



         

            LANDLORD:


CARR TEXAS OP, LP, a Delaware limited partnership
      By:   Carr Texas OP GP, LLC, a Delaware limited liability company, its
general partner               By:   Carr Office Park, LLC, a Delaware limited
liability company, its sole member               By:   CarrAmerica Realty
Operating Partnership, LP, a Delaware limited partnership, its managing member  
            By:   CarrAmerica Realty         Corporation, a Maryland
corporation, its general partner                    By:           Name:        
  Title:        

E-3



--------------------------------------------------------------------------------



 



APPENDIX F
SPECIAL PROVISIONS
1. EXTENSION OPTION. Subject to Subsection B below, Tenant may at its option
extend the Term of this Lease for two (2) periods of five (5) years each (each,
a “Renewal Term”). Each Renewal Term shall be upon the same terms contained in
this Lease excluding Appendix C of this Lease and except for the payment of Base
Rent during the Renewal Term; and any reference in the Lease to the “Term” of
the Lease shall be deemed to include each Renewal Term and apply thereto, unless
it is expressly provided otherwise. Tenant shall have no additional extension
options.
     A. The Base Rent during each Renewal Term shall be the Market Rate (defined
hereinafter) for such space for a term commencing on the first day of the
Renewal Term. “Market Rate” shall mean the then prevailing market rate for a
comparable term commencing on the first day of the Renewal Term for tenants of
comparable size for comparable space (giving due consideration to existing
tenant improvements) in the Building and other first class office buildings in
the vicinity of the Building, as reasonably determined by Landlord.
     B. To exercise any option, Tenant must deliver a binding notice to Landlord
not less than nine (9) months prior to the expiration of the initial Term of
this Lease. Thereafter, the Market Rate for the Renewal Term shall be calculated
pursuant to Subsection C below and Landlord shall inform Tenant of the Market
Rate. Such calculations shall be final and shall not be recalculated at the
actual commencement of the Renewal Term. If Tenant fails to timely give its
notice of exercise, Tenant will be deemed to have waived its option to extend.
     C. Market Rate shall be determined as follows:
     (i) If Tenant provides Landlord with its binding notice of exercise
pursuant to Subsection B above, within thirty (30) days of receipt of such
notice, Landlord shall calculate and inform Tenant of the Market Rate. If Tenant
rejects the Market Rate as calculated by Landlord, Tenant shall inform Landlord
of its rejection within ten (10) days after Tenant’s receipt of Landlord’s
calculation, and Landlord and Tenant shall commence negotiations to agree upon
the Market Rate. If Tenant fails to timely reject Landlord’s calculation of the
Market Rate it will be deemed to have accepted such calculation. If Landlord and
Tenant are unable to reach agreement within fifteen (15) days after Landlord’s
receipt of Tenant’s notice of rejection, then the Market Rate shall be
determined in accordance with (ii) below.
     (ii) If Landlord and Tenant are unable to reach agreement on the Market
Rate within said fifteen (15) day period, then within five (5) days thereafter,
Landlord and Tenant shall each simultaneously submit to the other in a sealed
envelope its good faith estimate of the Market Rate. If the higher of such
estimates is not more than one hundred five percent (105%) of the lower, then
the Market Rate shall be the average of the two. Otherwise, the dispute shall be
resolved by arbitration in accordance with (iii) and (iv) below.

F-1



--------------------------------------------------------------------------------



 



     (iii) Within seven (7) days after the exchange of estimates, the parties
shall select as an arbitrator an independent MAI appraiser with at least ten
(10) years of experience in appraising office space in the metropolitan area in
which the Project is located (a “Qualified Appraiser”). If the parties cannot
agree on a Qualified Appraiser, then within a second period of seven (7) days,
each shall select a Qualified Appraiser and within ten (10) days thereafter the
two appointed Qualified Appraisers shall select a third Qualified Appraiser and
the third Qualified Appraiser shall be the sole arbitrator. If one party shall
fail to select a Qualified Appraiser within the second seven (7) day period,
then the Qualified Appraiser chosen by the other party shall be the sole
arbitrator.
     (iv) Within twenty-one (21) days after submission of the matter to the
arbitrator, the arbitrator shall determine the Market Rate by choosing whichever
of the estimates submitted by Landlord and Tenant the arbitrator judges to be
more accurate. The arbitrator shall notify Landlord and Tenant of its decision,
which shall be final and binding. If the arbitrator believes that expert advice
would materially assist him, the arbitrator may retain one or more qualified
persons to provide expert advice. The fees of the arbitrator and the expenses of
the arbitration proceeding, including the fees of any expert witnesses retained
by the arbitrator, shall be paid by the party whose estimate is not selected.
Each party shall pay the fees of its respective counsel and the fees of any
witness called by that party.
          D. Tenant’s option to extend this Lease is subject to the conditions
that: (i) on the date that Tenant delivers its binding notice exercising an
option to extend, Tenant is not in default under this Lease after the expiration
of any applicable notice and cure periods, and (ii) except to a Permitted
Transferee, Tenant shall not have assigned the Lease, or sublet any portion of
the Premises under a sublease which is effective at any time during the final
twelve (12) months of the initial Term.
2. RIGHT OF FIRST REFUSAL. Subject to Subsection B below, and subject to any
renewal options of any current tenant in the Building (a “Prior Tenant”),
Landlord hereby grants to Tenant for the Term of the Lease a recurring right of
first refusal to lease the portion of the first (1st) floor of the Building
immediately contiguous to the portion of the original Premises on the first
(1st) floor (collectively, the “RFR Space”), to be exercised in accordance with
Subsection A below.
     A. In the event Landlord receives a bona fide offer or proposal from a
third party to lease all or a portion of the RFR Space acceptable to Landlord,
which may be evidenced by a written proposal from a prospective tenant detailing
all substantive lease terms, Landlord shall so notify Tenant (“Landlord’s RFR
Notice”), identifying the available RFR Space and setting forth the business
terms of such offer or proposal. Tenant shall notify Landlord within five (5)
business days of receipt of Landlord’s RFR Notice whether it desires to lease
such RFR Space on the terms set forth in Landlord’s RFR Notice. If Tenant does
not notify Landlord within said 5-day period that it will lease such RFR Space,
Tenant shall have no further right of first refusal for such RFR Space unless
Landlord fails to enter into a lease for such RFR Space substantially on such
terms within six (6) months following Landlord’s RFR Notice, in which case the
RFR Space shall again be subject to Tenant’s right of first refusal as set forth
herein after such 6-month period. Furthermore, if at any time during the Lease
Term the RFR Space or any portion of it subsequently becomes available for rent,
Tenant’s recurring right of first refusal shall again become applicable with
respect to such space. If Tenant exercises its right of first refusal with
respect to the RFR Space, such space shall be



F-2



--------------------------------------------------------------------------------



 



added to the Premises for all purposes of this Lease on (a) the terms specified
in Landlord’s RFR Notice (except that the lease term for such RFR Space shall be
coterminous with the Term of the Lease), and (b) the terms of this Lease to the
extent that they do not conflict with the terms specified in Landlord’s RFR
Notice.
     B. Tenant’s right of first refusal is subject to the conditions that:
(i) on the date that Tenant delivers its notice exercising its right of first
refusal, Tenant is not in default under this Lease after the expiration of any
applicable notice and cure periods, and (ii) except to a Permitted Transferee,
Tenant shall not have assigned the Lease, or sublet any portion of the Premises
under a sublease which is in effect at any time during the period commencing
with Tenant’s delivery of its notice and ending on the date the RFR Space is
added to the Premises.
     C. Promptly after Tenant’s exercise of its right of first refusal, Landlord
shall execute and deliver to Tenant an amendment to the Lease to reflect changes
in the Premises, Base Rent, Tenant’s Proportionate Share and any other
appropriate terms changed by the addition of the RFR Space. Within fifteen
(15) business days thereafter, Tenant shall execute and return the amendment, or
be deemed not to have elected to exercise its right of first refusal as to the
RFR Space, and Landlord shall thereafter be free to lease the RFR Space to such
third party offeror.
3. SIGNAGE.
     A. Subject to provisions of this Section 3, Landlord grants Tenant the
nonexclusive right to place a building sign identifying the tenancy of Tenant on
the Building (the “Sign”). For purposes of this Section and Tenant’s right to
the Sign, “Tenant” shall mean only the original party who signed this Lease on
the execution date as the tenant.
     B. Tenant hereby covenants and agrees that:
     (i) The size, dimensions, material, content, design, construction, location
and method of installation of the Sign shall be as depicted on Schedule F-1
(location) and Schedule F-2 (plans and specifications) attached hereto. Any
changes or additions to such exhibit shall require Landlord’s prior written
consent;
     (ii) Tenant shall be responsible for ensuring that the Sign is in
compliance with all applicable codes, ordinances, statutes, rules and
regulations, including any action or rule of any landmark and/or historical
commission having jurisdiction;
     (iii) Tenant, at its sole cost and expense, shall obtain and comply with
all consents, approvals and permits necessary from all governmental and
quasi-governmental authorities and landmark and/or historical commissions having
jurisdiction;
     (iv) Tenant, at its sole cost and expense, shall insure the Sign as part of
its property and shall also carry liability and property damage insurance with
respect to the Sign in amounts equal to full replacement and reinstallation
costs of the Sign; and
     (v) Tenant, at its sole cost and expense, shall clean and maintain the Sign
on a regular basis so as to ensure that the Sign retains an attractive
appearance at all times.



F-3



--------------------------------------------------------------------------------



 



     C. In addition to the foregoing, Tenant shall:
     (i) Pay all costs associated with creating, designing, manufacturing,
installing, cleaning, maintaining, repairing and replacing (if necessary) the
Sign; and
     (ii) Be permitted to illuminate the Sign; provided, however, that Tenant
pays all costs of such illumination, which costs shall include, without
limitation, the installation, operation, maintenance, repair and replacement of
bulbs and ballasts (“Lighting Costs”). If any of the Lighting Costs are invoiced
to Landlord, such costs shall become immediately due upon invoice to Tenant
therefor from Landlord.
     D. In the event that Tenant:
     (i) Assigns the Lease (except as may be permitted under Paragraph 17G of
the Lease); or
     (ii) Is in default of the Lease beyond any applicable notice and cure
periods;
Then, upon not less than thirty (30) days’ prior written notice, Landlord may,
but is not required to, terminate Tenant’s rights and privileges pursuant to
this Section II and remove the Sign from the Building.
     E. Upon the expiration or earlier termination of this Lease or of Tenant’s
right to possession of the Premises, or upon termination of Tenant’s rights and
privileges in accordance with paragraph D of this Section 2:
     (i) If Landlord desires that the Sign be removed, Tenant shall, at Tenant’s
sole cost and expense, remove the Sign and restore and repair all parts of the
Building affected by the installation or removal of the Sign to the condition
existing prior to its installation or to a condition otherwise reasonably
acceptable to Landlord; or
     (ii) If Landlord does not then desire that the Sign be removed, such Sign
shall remain until such time as Landlord shall desire that it be removed, in
which event Landlord shall remove the Sign and repair and restore all damage
caused by such removal, and such removal, repair and restoration costs shall be
deemed Additional Rent, due and payable by Tenant upon invoice therefor from
Landlord.
     F. Tenant’s rights hereunder shall be subject to the existing signage
rights of other tenants or occupants of the Building, and Landlord shall be
permitted to grant to other tenants of the Building the right to install signage
on or in the Building.
4. TERMINATION RIGHT. To be effective on the last day of the sixtieth (60th)
Lease Month (“Termination Date”), so long as Tenant is not in default under this
Lease, Tenant shall have a one-time right (“Termination Right”) to terminate
this Lease in its entirety by timely providing Landlord written notice of
Tenant’s exercise of such Termination Right (the “Termination Notice”), and
paying to Landlord the Termination Payment (defined below). The Termination
Notice must be

F-4



--------------------------------------------------------------------------------



 



given to Landlord on or before the day which is six (6) months prior to the
Termination Date. Once exercised by Tenant, the Termination Right may not be
revoked by Tenant without Landlord’s consent. The Termination Payment must be
paid by Tenant to Landlord within thirty (30) days following Tenant’s receipt
from Landlord of its calculation of the amount of the Termination Payment in
order for the Termination Notice to be effective. The failure of Tenant to
timely give the Termination Notice and/or pay the Termination Payment shall be
deemed a waiver by Tenant of the Termination Right.
     As used herein, “Termination Payment” shall mean a cash amount equal to the
sum of the (a) six (6) month’s Rent at the rate charged immediately prior to the
Termination Date, plus (b) the aggregate of the unamortized portions (as of the
Termination Date) of (i) costs incurred by Landlord in the construction and
installation of the Tenant Improvements, (ii) leasing commissions paid by
Landlord in connection with this Lease, and (iii) moving costs provided by
Landlord to Tenant, such amortization being calculated by using a straight line
method over the Term of the Lease and a eight percent (8%) per annum interest
factor. Notwithstanding the foregoing, in the event that Tenant has exercised
its right to lease any RFR Space in accordance with the terms hereof, the
Termination Payment shall also include such amounts relative to the RFR Space.

F-5



--------------------------------------------------------------------------------



 



APPENDIX G
CURRENT JANITORIAL SERVICES

A.   Building Entrance/Main Lobby Area:

  1.   Daily/As Necessary

  a.   Thoroughly clean the entire glass entrance doors, including handles.    
b.   Thoroughly dust all lobby furniture and fixtures.     c.   Remove all
fingerprints, smudges, and dirt from all vertical surfaces within 72” from
floor.     d.   Thoroughly clean Directory Board.     e.   All carpeted areas
shall be thoroughly vacuumed. Spot cleaned as necessary. This shall include
walk-off mats if present.     f.   Hard surface floor areas shall be maintained
in a manner which consistently presents the appearance desired without visible
evidence of traffic patterns. Particular attention shall be paid to edges to
ensure a proper, dust free, consistent appearance. Any damage to the stone
surface, resulting from improper care, shall be the full responsibility of the
Contractor.     g.   All metal surfaces shall be maintained in a manner
consistent with the original intent of the manufacturer and the desires of
Landlord or its property manager.     h.   Thoroughly clean entire lobby area to
include, but not limited to, dust/wipe down work area, empty trash receptacles,
replace trash liner, clean telephone equipment, and dust chairs. This area shall
be maintained in a manner, which presents only the highest quality impression
possible.

  2.   Periodic

  a.   Strip, refinish, or otherwise maintain hard surface floor finishes to
ensure an appearance consistent with that desired by the architects of the
facility as requested by Landlord or its property manager.     b.   Thoroughly
clean, monthly, in a manner specified by management, all carpeted floor
surfaces, including area carpets.     c.   Dust and damp wipe, to remove all
residues on a quarterly basis, all vertical surfaces above 72” in height. If
special lift equipment is necessary this item shall be considered a special
request, outside the terms of this Agreement.     d.   On a quarterly basis all
air diffuses and light fixtures will be thoroughly washed and wiped clean. If
special lift equipment is necessary this item shall be considered a special
request outside the terms of this Agreement.

B.   Elevators:

  1.   Daily

  a.   Damp wipe, dust, and/or thoroughly clean, using the appropriate chemicals
and polishes, all exterior and interior doors, cab walls, door frames, and
indicator panels.     b.   Vacuum all carpeted floor surfaces to remove soil,
loose debris, and dust. Particular attention to be paid to edges. Spot clean as
necessary.     c.   Maintain hard surface floors in a manner consistent with
process utilized in main lobby area. Appearance shall be consistent and free of
traffic/wear patterns.     d.   Clean and polish tracks, plates, and grooves.

  2.   Periodic

  a.   Dust inside of telephone cabinets weekly clean thoroughly weekly.

G-1



--------------------------------------------------------------------------------



 



  b.   Thoroughly dust ceilings, light fixtures and ceiling finishes weekly.    
c.   Shampoo carpets monthly or more often if necessary.

C.   Tenant Occupied Areas:

  1.   Daily

  a.   Empty all waste baskets and reline with approved liner as necessary.    
b.   Remove all waste to designated area.     c.   Dust all horizontal surfaces.
Paper shall not be disturbed on desks.     d.   Clean all glass furniture tops.
    e.   Vacuum all carpets.     f.   Sweep and damp mop all non-carpeted areas
to produce a thoroughly clean appearance.     g.   Damp wipe and clean all
counters and tops of appliances in kitchen areas, so long as those surfaces do
not have any items on them. Dust thoroughly.     h.   Thoroughly clean and
polish all water coolers and fountains.     i.   Windows shall remain closed and
locked.     j.   Venetian blinds shall remain in the position found or adjusted
as requested.     k.   Spot clean carpeting in conjunction with Tenant’s carpet
cleaning program.

  2.   Weekly

  a.   Detail vacuum all carpets, including under moveable furniture, with
particular attention to edges.     b.   Clean all window frames, sills, chair
rails, convector tops, picture frames, or frames of wall hangings within 72” of
floor surface.     c.   High dust within 72” of floor.     d.   Clean all
baseboards.

  3.   As Necessary

  a.   Clean doors, doorframes, walls, millwork, file cabinets, nameplates, and
switch plates to remove fingerprints, spills, and other markings.     b.   Clean
all metal trim work.     c.   Maintain all composition hard surface floors to
ensure a scuff-free high gloss, clean appearance.

  4.   Periodic

  a.   Dust all window blinds monthly.     b.   Clean all lighting and
ventilation fixtures monthly.

  5.   Other

  a.   Remove all recyclable materials to designated areas as specified by
Landlord or its property manager.     b.   Lights shall be turned off and doors
locked unless specifically designated otherwise.     c.   Wash waste receptacles
as designated by Landlord or its property manager.

D.   Common Area Corridors and Elevator Lobbies:

  1.   Daily

  a.   All carpeted floor surfaces are to be vacuumed including edges and under
furniture.     b.   Baseboards shall be wiped with a treated dust cloth.     c.
  Spot-clean carpet and baseboards as necessary.     d.   All hard surface
floors shall be dust mopped, wet mopped, spray buffed, and refinished as

G-2



--------------------------------------------------------------------------------



 



      necessary to preserve and present a uniform appearance free of wear
patterns, stains, and scuffs.     e.   Washable wall surfaces shall be spot
cleaned to remove all smudges, stains, and handprints.     f.   Doors and
doorframes shall be spot cleaned to remove hand-marks and stains. Dust as
necessary.     g.   Glass entrances and doors shall be spot cleaned to remove
any fingerprints, smudges, or stains.     h.   All metalwork, such as mail
chutes, door hardware, metal lettering, etc. shall be wiped clean and polished
as directed by management.     i.   Elevator doors and tracks shall be wiped
down, and polished if necessary, to remove all dust, marks, and stains.     j.  
Remove all debris from cigarette urns or ash receptacles, replacing materials as
necessary.     k.   Dust furniture, accessories, ledges, and all other
horizontal surfaces using a treated cloth. Vacuum upholstery as necessary.

  2.   Weekly

  a.   Thoroughly clean glass entrances and doors.

  3.   Monthly

  a.   Dust all areas not accomplished during daily maintenance schedule. This
shall include, but not be limited to, ledges, air diffuses, vents, lights, etc.
    b.   Thoroughly dust interior of fire extinguisher cabinet including unit.
Clean glass door if applicable.     c.   Dust Venetian blinds if applicable.

  4.   Quarterly

  a.   Dust and damp wipe, where necessary, all light lenses and fixtures
including exit lights. This does not include parabolic lenses.     b.   Wash and
dry all air diffuses.

E.   Restroom Facilities (Including tenant facilities):

  1.   Daily

  a.   Damp wipe with a mild, non-abrasive, approved germicidal detergent all
counter tops, doors, walls, door frames, kick plates, thresholds, and
partitions.     b.   Clean and polish towel and tissue dispensers, flushometers,
shelves, fixtures, and all other metal surfaces to remove all soil.     c.  
Thoroughly clean all mirrored surfaces to a clean, streak-free, appearance.    
d.   Empty and damp wipe all waste paper containers. Replace liner daily.     e.
  Thoroughly clean sinks and polish fixtures.     f.   Toilets, toilet seats,
and urinals shall be thoroughly cleaned using an approved germicidal cleaner.
All stains, streaks, and deposits shall be removed. Clean, and polish all bright
work.     g.   Empty and thoroughly clean feminine product disposal receptacles
and replace liner.     h.   Sweep and wet mop floor using a germicidal detergent
approved by Management. Particular attention shall be paid to corners and edges
to prevent splashing and build-up.     i.   Refill all toilet tissue, paper
towel, sanitary napkins, soap, and toilet seat cover dispensers using
Owner-approved products.     j.   Thoroughly clean all countertops to eliminate
the buildup of soap residue and calcium deposits.

  2.   Weekly

  a.   Thoroughly wash partitions and walls. Remove graffiti immediately where
possible. If not possible report to Landlord or its property manager.     b.  
Thoroughly clean base of walls and edges.

G-3



--------------------------------------------------------------------------------



 



  c.   Dust ventilating diffuses and light lenses.     d.   Pour water, and
appropriate chemical, down floor drains to reduce odors.

  3.   Monthly

  a.   Machine scrub floors with particular attention paid to grout, corners,
and edges.

  4.   Quarterly

  a.   Thoroughly wash walls, floors to ceiling, with approved germicidal
detergent. Wash doors and door frames.     b.   Polish countertops.

  5.   As Necessary, if Specified.

  a.   Apply approved seal and floor finish and maintain in a manner to ensure a
clean, scruff free, appearance.

F.   Trash Removal and Loading Dock Responsibilities

  1.   Daily

  a.   All trash collected throughout facility shall be transported to, and
deposited in, receptacle designated by Landlord or its property manager.     b.
  Recyclable products shall be collected by Contractor and deposited in
receptacles designated by Landlord or its property manager in accordance with
recycling program of facility. No mixing of recycling products shall occur.    
c.   Clean all debris from around trash receptacle area in loading dock area.  
  d.   Hose down, and police, around trash dumpster to remove spillage resulting
from trash removal.

G.   Stairways

  1.   Interior tenant stairways shall be maintained in the same manner as
tenant occupied space including, but not limited to, the following on a daily
basis; thorough vacuuming, dusting of all surfaces, spot clean all glass
surfaces, clean and polish metal work, and spot clean carpets.     2.   Building
exit stairways shall be policed daily to remove all debris, damp mop as
necessary to remove spills. Weekly dust mop and damp mop landings and stairs,
spray buff and refinish as necessary to ensure a high gloss appearance. Spot
clean and dust walls, handrails, and fixtures as necessary. Dust lights, pipes,
and signage monthly.

H.   Special Projects/Periodics/Other

  1.   Schedule, through appropriate tenant representative, the thorough dusting
of desks, furniture; and other horizontal surfaces, otherwise inaccessible to
nightly maintenance as necessary.     2.   Maintain all tenant area hard surface
floor areas as necessary to ensure a high gloss, scuff free appearance.     3.  
Dust and damp wipe all tenant area kitchens, copy rooms, and lounge counter tops
and appliances daily.     4.   Vacuum all walk-off mats thoroughly while in
place. Spot clean as necessary. Shampoo monthly or more often if necessary.    
5.   Dust all exit lights monthly.

G-4



--------------------------------------------------------------------------------



 



  6.   Contractor shall protect all carpeted areas, baseboards, walls, doors,
and elevator doors and frames while performing hard surface floor care.     7.  
Respond fully to all requests of Landlord or its property manager and key tenant
representatives to any areas not otherwise covered under these specifications.

I.   Metal Care (Optional, may be performed by another contractor)

  1.   Bronze/Brass Finishes

  a.   Wash all metal to remove dust, hand prints, or smudges daily with clean
water and using a soft towel or diaper-like cloth. Surface should always be
wiped with the grain of the metal.     b.   Handrails, control panels, call
buttons, and other high wear areas are to be waxed on a weekly basis with a
pre-softened auto was and buffed with a soft, diaper-like cloth. Do not allow
wax to accumulate around, and in, buttons on seams in the metal. All wiping of
the surface should be with the grain of the metal.     c.   All remaining metal
surfaces shall be waxed, as in Item B above, semi-annually.     d.   To remove
any stain which cannot be removed through washing with clear water utilize only
naphtha solvent. If stain is unable to be removed in this manner, report it to
Landlord or its property manager.

  2.   Stainless Steel Finishes

  a.   Wash all metal to remove dust, hand prints, or smudges daily with clean
water and using a soft towel or diaper-like cloth. Surface should always be
wiped with, the grain of the metal.     b.   Handrails, control panels, call
buttons, and other high wear areas are to be waxed on a weekly basis with a
pre-softened auto was and buffed with a soft, diaper-like cloth. Do not allow
wax to accumulate around, and in, buttons on seams in the metal. All wiping of
the surface should be with the grain of the metal.     c.   All remaining metal
surfaces shall be waxed, as in Item B. above, semi-annually,     d.   To remove
any stain which cannot be removed through washing with clear water utilizing a
neutral detergent. If stain is unable to be removed in this manner, report it to
Landlord or its property manager.

J.   Qualifications

     Landlord shall maintain the Building in a manner consistent with comparable
Class A buildings; however, Landlord reserves the right, at Landlord’s sole
discretion, to amend these specifications from time to time without notice.

G-5